In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 21‐2793
JOSEPH HERO,
                                                 Plaintiﬀ‐Appellant,
                                v.

LAKE COUNTY ELECTION BOARD,
                                                Defendant‐Appellee.
                    ____________________

        Appeal from the United States District Court for the
         Northern District of Indiana, Hammond Division.
           No. 19‐cv‐00319 — Damon R. Leichty, Judge.
                    ____________________

     ARGUED APRIL 13, 2022 — DECIDED AUGUST 2, 2022
                ____________________

   Before ROVNER, WOOD, and ST. EVE, Circuit Judges.
    ST. EVE, Circuit Judge. Joseph Hero has been a registered
Republican for forty years. He supported Republican candi‐
dates, voted in Republican primaries for decades, and even
ran for oﬃce as a Republican with occasional success. But lo‐
cal politics can be messy. Hero’s town council decided to ex‐
ercise its eminent‐domain authority to seize property of low‐
income residents. Hero opposed the measure and backed in‐
dependent candidates to replace two incumbent Republican
2                                                   No. 21‐2793

councilmembers. Upon learning of his actions, the Indiana
Republican Party banned him from the Republican party for
ten years. Undeterred, Hero tried to appear as a Republican
candidate in the 2019 election. He met all the criteria estab‐
lished by Indiana law, but the party objected to his status, and
the Lake County Election Board (“the Election Board”) sided
with the party, striking his name from the ballot.
    Hero sued the Election Board, seeking declaratory relief
that his rights were violated in the past election and an injunc‐
tion prohibiting the Election Board from similar conduct in
future elections. The district court dismissed for lack of juris‐
diction. We aﬃrm, albeit on a diﬀerent basis.
                        I. Background
    Hero, a resident of St. John, Indiana, has been a member
of the Republican Party for more than forty years. He voted
as a Republican in every primary election since the mid‐1980s,
including in the 2020 primary election; held numerous posi‐
tions within the Republican Party, such as Lake County Re‐
publican Chairman; supported Republican candidates for
every oﬃce; and usually voted for Republican candidates in
the general election.
    In 2015, St. John got swept up in a polarizing debate over
eminent domain. The St. John Town Council, comprised ex‐
clusively of five Republican members, voted to seize private
residences for a commercial development. Some residents
were unhappy because this decision would have primarily af‐
fected lower‐income homeowners who had been living in the
area all their lives. They formed a local political action com‐
mittee to elect two independent candidates for town council
running against the incumbent, pro‐development candidates.
No. 21‐2793                                                     3

Hero lent his support to the eﬀort, oﬀering legal advice, post‐
ing yard signs, and making his opinions publicly known. Ac‐
cording to Hero, the issue was not partisan (one of the inde‐
pendent candidates was also a Republican), and this election
was the only instance in which he openly campaigned for the
defeat of a Republican candidate.
    The state Republican Party, however, caught wind of
Hero’s eﬀorts to oust Republican incumbents. The year after
the contentious events, Hero ran to retain his position as St.
John Precinct Committeeman and delegate to the Republican
State Convention. The Republican Party oﬃcials determined
that because he supported the independent candidates in the
town‐council election, he could not serve in these capacities.
Shortly after, Hero received a letter from the state chairman of
the Republican Party, informing him that for the next ten
years he was “not a Republican in good standing” and thus
barring him from seeking elected oﬃce in Indiana as a Repub‐
lican during that time. Undeterred by the letter, in 2019, Hero
declared his candidacy for an at‐large seat on the St. John
Town Council.
    Under Indiana law, there are three ways to appear on an
election ballot. First, a candidate of a major political party can
file a “declaration of candidacy” for a party if either he voted
in the last primary election, or the county chairman certifies
that the candidate is a member of the political party. Ind.
Code § 3‐8‐2‐7(a)(4) (2021). Second, a candidate can run as an
independent by obtaining two percent of the total vote cast in
the last election. Id. § 3‐8‐6‐3(a). Third, a candidate can appear
as a write‐in option. Id. § 3‐8‐2‐2.5(a).
    Despite meeting the requirements to appear on the Repub‐
lican primary ballot in 2019, the chairman of the Lake County
4                                                  No. 21‐2793

Republican Party and a member of the Lake County Council
challenged Hero’s candidacy. The Lake County Election
Board held a hearing on February 26, 2019. Hero explained
that he met the requirements under Indiana law to be a Re‐
publican in the upcoming primary election. He presented an
opinion from an attorney for the Indiana Election Division
and a print‐out of every Republican primary he had voted in
since the mid‐1980s. The challengers conceded that Hero met
the qualifications for aﬃliation under Indiana Code § 3‐8‐2‐
7(a)(4) but maintained that Hero could not run based on “an
actual order from the party chairman in Indiana.” The Elec‐
tion Board unanimously ruled against Hero and removed his
name from the Republican primary ballot.
    Hero filed a complaint against the Election Board in fed‐
eral court, arguing that “[t]he determination that the plaintiﬀ
may not run for election as a member of the Republican Party,
and the resulting removal of the plaintiﬀ from the Republican
primary ballot, violates the First and Fourteenth Amend‐
ments of the United States Constitution.” See 42 U.S.C. § 1983.
He requested declaratory relief that the Election Board “vio‐
lated the rights of the plaintiﬀ” and an injunction “prohibiting
the [Election Board] from prohibiting the plaintiﬀ from seek‐
ing election as a member of the Republican primary provided
that he meets all requirements of Indiana Code § 3‐8‐2‐7,”
though not damages. He submits that he would like to run as
a Republican candidate “for the St. John Town Council or an‐
other local oﬃce at the earliest opportunity” and the Election
Board’s position eﬀectively denied him the chance to run for
the duration of the ten‐year ban.
    Both parties moved for summary judgment, and the dis‐
trict court dismissed the appeal for lack of standing. The 2019
No. 21‐2793                                                                   5

election “has been held and decided,” and there were no “con‐
tinuing, present adverse eﬀects” of the past illegal conduct.
                              II. Discussion
    On appeal, Hero argues he has standing to sue and should
prevail on the merits of his claim. We review the district
court’s grant of summary judgment de novo, construing all
facts and drawing all reasonable inferences in favor of the
nonmoving party’s favor. Lewis v. Ind. Wesleyan Univ., 36 F.4th
755, 759 (7th Cir. 2022).
A. Article III Jurisdiction
    We first address our jurisdiction. The Election Board
claims that Hero lacks Article III standing and, in the alterna‐
tive, his claims for relief are moot. In his complaint, Hero
sought a declaratory judgment for a past alleged wrong—his
ballot‐access denial from the Republican primary in 2019—
and an injunction for a future wrong—the potential depriva‐
tion of his alleged right to appear on the ballot for the 2023
Republican primary. Although a plaintiﬀ must have standing
for each requested relief, see California v. Texas, 141 S. Ct. 2104,
2115 (2021), we focus on the declaratory judgment because
Hero has satisfied the requirements under Article III.1




1 Hero’s claim for an injunction is more problematic. A plaintiﬀ seeking
“prospective relief against a harm not yet suﬀered … must establish that
he ‘is immediately in danger of sustaining some direct injury as the result
of the challenged oﬃcial conduct[,] and [that] the injury or threat of injury
[is] both real and immediate, not conjectural or hypothetical.’” Bell v. Keat‐
ing, 697 F.3d 445, 451 (7th Cir. 2012) (quoting City of Los Angeles v. Lyons,
461 U.S. 95, 102 (1983)); see also Lopez‐Aguilar v. Marion Cnty. Sheriﬀ’s Dep’t,
924 F.3d 375, 393–94 (7th Cir. 2019). A plaintiﬀ, like Hero, alleging some
6                                                         No. 21‐2793

    1. Standing
    Article III grants federal courts jurisdiction over “cases”
and “controversies.” U.S. Const. art. III § 2. “One essential as‐
pect of this requirement is that any person invoking the
power of a federal court must demonstrate standing to do so.”
Hollingsworth v. Perry, 570 U.S. 693, 704 (2013). Standing has
three elements: a plaintiﬀ must have suﬀered (1) a concrete
and particularized injury that is actual or imminent, (2) trace‐
able to the defendant’s conduct, and (3) can be redressed by
judicial relief. Pierre v. Midland Credit Mgmt., Inc., 29 F.4th 934,
937 (7th Cir. 2022); see also TransUnion LLC v. Ramirez, 141 S.
Ct. 2190, 2203 (2021). The Election Board does not contest that
Hero has satisfied most of the standing requirements—he suf‐
fered a concrete and particularized injury, caused by the Elec‐
tion Board, that could be remedied by his requested relief. The
Election Board maintains, however, that neither of Hero’s re‐
quested remedies satisfy the “actual or imminent” require‐
ment of injury‐in‐fact. We disagree.
    The claim for declaratory judgment easily meets the “ac‐
tual” injury requirement of standing. Hero requested relief
for a past wrong—mainly, the Election Board’s decision to
strike his name from the Republican Party’s primary ballot for
the 2019 election. A routine past harm, such as denial of access
to a ballot, presents a textbook example an “actual” injury suf‐
fered. See, e.g., Acevedo v. Cook Cnty. Oﬃcers Electoral Bd., 925
F.3d 944, 947 (7th Cir. 2019).




“criminal or unconstitutional behavior” based on oﬃcial conduct that has
yet to transpire faces a steep climb. Bell, 697 F.3d at 451.
No. 21‐2793                                                        7

   2. Mootness
    While Hero has standing to seek a declaratory judgment,
we still must consider mootness. An actual controversy must
exist at every phase of litigation. Campbell‐Ewald Co. v. Gomez,
577 U.S. 153, 160 (2016). If later events resolve the dispute,
then the case is moot. Genesis Healthcare Corp. v. Symczyk, 569
U.S. 66, 71–72 (2013). Both parties acknowledge that the re‐
quest for declaratory relief fits within this definition because
the 2019 election has come and gone. Hero argues though that
his case is not moot because it falls within the “capable of rep‐
etition, yet evading review” exception, which permits courts
to hear cases after resolution because the injuries occur too
quickly for judicial review during the normal process. “The
exception applies where ‘(1) the challenged action is in its du‐
ration too short to be fully litigated prior to cessation or expi‐
ration, and (2) there is a reasonable expectation that the same
complaining party will be subject to the same action again.’”
Fed. Election Comm’n v. Wisc. Right to Life, Inc., 551 U.S. 449,
462 (2007) (quoting Spencer v. Kemna, 523 U.S. 1, 17 (1998)).
    Hero’s claim for a declaratory judgment falls within the
“capable of repetition, yet evading review” exception. “Chal‐
lenges to election laws [or election‐board decisions] are one of
the quintessential categories of cases which usually fit” within
the evading‐review “prong because litigation has only a few
months before the remedy sought is rendered impossible by
the occurrence of the relevant election.” Graveline v. Benson,
992 F.3d 524, 533 (6th Cir. 2021) (quoting Lawrence v. Blackwell,
430 F.3d 368, 371 (6th Cir. 2005)); see also Gaspee Project v. Mede‐
ros, 13 F.4th 79, 84 (1st Cir. 2021); Acevedo, 925 F.3d at 947. Elec‐
tions often happen too quickly for meaningful judicial review
to occur before a dispute is resolved, as many cases take years
8                                                           No. 21‐2793

to reach a final disposition. Absent this exception, few chal‐
lenges would be heard outside of an emergency basis. The
facts here oﬀer an illustrative example. Hero declared his can‐
didacy in early 2019, and the Election Board heard his chal‐
lenge in late February 2019. Hero filed his complaint shortly
thereafter, in August 2019, and a final resolution will come, at
the earliest, three years later. A three‐year timeline is certainly
not suﬃcient to litigate this diﬃcult case before it becomes
moot.2
   Hero also will reasonably run again “at the earliest oppor‐
tunity.” He declared his intention to do so and has a long his‐
tory of running for oﬃce. The ten‐year ban is still in eﬀect, and
neither the Indiana Republican Party nor the Election Board
have shown any intention to change course.
    Recent Supreme Court decisions advise that routine elec‐
tion‐law cases, such as this one, typically remain justiciable
after the election has passed. In Federal Election Commission v.
Wisconsin Right to Life, Inc., for example, the Court unani‐
mously held that a challenge to the Federal Election Commis‐
sion’s blackout period for ads prior to an election was not
moot. 551 U.S. at 462. Despite a two‐year challenge window,
the case would still avoid judicial review because groups


2 The Election Board averred for the first time at oral argument that Indi‐
ana state law, by providing some process to challenge the law, satisfied
the “evading review” prong of the mootness exception. Assuming with
skepticism that a state‐court procedure might adequately provide the nec‐
essary review contemplated by federal law, a proposition that no other
circuit court has recognized, the Election Board has failed to provide any
details to support its argument. When pressed, it could not even say con‐
clusively whether a decision would be rendered by a state court in time
for an election.
No. 21‐2793                                                    9

might not know what ads to air until the public concern
arises. Id. at 462–63. Nor does there need to be any type of
precisely similar fact pattern. Id. at 463. “Requiring repetition
of every ‘legally relevant’ characteristic of an as‐applied chal‐
lenge—down to the last detail—would eﬀectively overrule
this statement by making this exception unavailable for virtu‐
ally all as‐applied challenges.” Id. One year later, the Court
reaﬃrmed this holding in Davis v. Federal Election Commission.
554 U.S. 724 (2018). A group sought to run an ad within thirty
days of the Wisconsin primary, and the Court again held that
it was not moot because the case “closely resemble[d]” Wis‐
consin Right to Life. Id. at 735.
    Our opinion in Gill v. Scholz, 962 F.3d 360 (7th Cir. 2020),
parallels this case. There, David Gill wanted to run as an in‐
dependent candidate for an Illinois election, but he came up
2,000 votes shy of the number necessary to appear on the gen‐
eral ballot. Id. at 361. He and several registered voters sued
the election board for a violation of the First and Fourteenth
Amendments. Id. at 362. The district court granted summary
judgment to the board, and Gill appealed. Id. Despite finding
the appeal of the stay was moot, we determined that his case
fit within the “capable of repetition, yet evading review” ex‐
ception because “Gill was unable to litigate his claim before
the November 2016 election was held, and he has expressed
his intent to run for oﬃce in 2020.” Id. at 363 n.3. Here too,
Hero could not litigate his claim before the election on appeal,
and he has declared his intent to run again. See also Acevedo,
925 F.3d at 947–48 (“[T]he timeline for collecting signatures to
appear on a primary ballot is too short to fully litigate a chal‐
lenge to the signature requirement. In light of this, and be‐
cause Acevedo has expressed his intention to run for oﬃce in
Cook County again, his challenge remains live.”).
10                                                      No. 21‐2793

    Other circuits have reached the same conclusion in similar
election‐law disputes. See, e.g., Gaspee Project, 13 F.4th at 84;
Nat. Org. for Marriage, Inc. v. Walsh, 714 F.3d 682, 692 (2d Cir.
2013); Stop Reckless Econ. Stability Caused by Democrats v. Fed.
Election Comm’n, 814 F.3d 221, 231 (4th Cir. 2016); Cath. Lead‐
ership Coal. of Tex. v. Reisman, 764 F.3d 409, 422 (5th Cir. 2014);
Graveline v. Benson, 992 F.3d 524, 533 (6th Cir. 2021); Porter v.
Jones, 319 F.3d 483, 490 (9th Cir. 2003).
    The Election Board relies upon Tobin for Governor v. Illinois
State Board of Elections, 268 F.3d 517 (7th Cir. 2001). In Tobin,
the plaintiﬀs were Illinois residents who wished to place can‐
didates from the Libertarian Party on the general election bal‐
lot. Id. at 519. A group also formed a political committee,
named Tobin for Governor, to support James L. Tobin for gov‐
ernor of Illinois. Id. The party gathered signatures for its nom‐
ination petition, but the Illinois State Board of Elections struck
out so many that the petition fell below the necessary thresh‐
old. Id. The Libertarian candidates who did not appear on the
ballot first filed suit in Illinois state court; the state trial court
determined that the Libertarian Party needed to be named,
and the candidates did not serve the objectors or the party
with the necessary petition for judicial review under Illinois
law. Id. The circuit court dismissed the action, the state inter‐
mediate appellate court aﬃrmed, and the Illinois Supreme
Court denied the appeal. Id. The plaintiﬀs then sued the board
in federal court. Id. We concluded that the party’s case did not
fall within the “capable of repetition, yet evading review” ex‐
ception because “a controversy of this sort does not neces‐
sarily evade review.” Id. at 529. The plaintiﬀs made several
“procedural missteps that prevented judicial review of the
Board’s decision.” Id. Additionally, there was no “reasonable
No. 21‐2793                                                     11

expectation that Tobin for Governor [would] find itself in this
same situation in the future.” Id.
    Ultimately, Tobin is distinguishable for three reasons.
First, Hero never pursued a state remedy and thus never com‐
mitted the various “procedural missteps” made by the Liber‐
tarian candidates. Second, Hero has shown a “reasonable ex‐
pectation” to run for oﬃce again; he has declared his intention
and provided ample support to corroborate his plan. Finally,
Hero advances a diﬀerent type of claim than the one in Tobin.
He alleges the state denied him complete ballot access, which
diﬀers in kind from a failure to collect a certain number of
ballot signatures. A signature‐collection issue lends itself to
state resolution because of the diﬃculties in verifying the in‐
dividual signatures and the complex procedural vehicles to
adjudicate disputes, whereas a ballot‐access claim often in‐
volves agreed‐upon facts and isolated legal issues.
B. Federal Question
    The Election Board raises a challenge, for the first time on
appeal, to our statutory jurisdiction. Gonzalez v. Thaler, 565
U.S. 134, 141 (2012) (“Subject‐matter jurisdiction can never be
waived or forfeited. The objections may be resurrected at any
point in the litigation ….”). Section 1331 gives district courts
“original jurisdiction of all civil actions arising under the Con‐
stitution, laws, or treaties of the United States.” 28 U.S.C.
§ 1331. The well‐pleaded rule requires that a federal question
be “apparent on the face” of the complaint. Ne. Rural Elec.
Membership Corp. v. Wabash Valley Power Ass’n, Inc., 707 F.3d
883, 890 (7th Cir. 2013) (citing Louisville & Nashville R.R. Co. v.
Mottley, 211 U.S. 149, 152 (1908)). A federal statute that creates
a “cause of action” raises a “federal question.” Sarauer v. Int’l
Ass’n of Machinists & Aerospace Workers, Dist. No. 10, 966 F.3d
12                                                            No. 21‐2793

661, 673 (7th Cir. 2020). Hero’s well‐pleaded complaint raises
a “federal question” by alleging a deprivation of his First and
Fourteenth Amendment rights. See 42 U.S.C. § 1983. Section
1983 provides a cause of action, which suﬃces to grant fed‐
eral‐question jurisdiction in this case.
C. Election Law
    We turn now to the merits.3 The First and Fourteenth
Amendments safeguard the rights of citizens and political
parties to participate in the electoral system. See Norman v.
Reed, 502 U.S. 279, 288 (1992). “We have stated that the Ander‐
son/Burdick ‘test applies to all First and Fourteenth Amend‐
ment challenges to state election laws.’” Tully v. Okeson, 977
F.3d 608, 615 (7th Cir. 2020) (quoting Acevedo, 925 F.3d at 948).
The Anderson‐Burdick framework derives from two Supreme
Court cases, Anderson v. Celebrezze, 460 U.S. 780 (1983), and
Burdick v. Takushi, 504 U.S. 428 (1992). In Anderson, the Court
struck down as unlawful Ohio’s early filing deadline, which
required independent candidates to file a statement of candi‐
dacy in March ahead of the November election. 460 U.S. at
786–87. The law placed too great a restriction on the associa‐
tional rights of independent voters. Id. at 790–92. In Burdick,
however, the Court upheld a Hawaii law that prohibited


3 Although the district court did not consider the merits, “we may aﬃrm
on any ground supported in the record so long as it was adequately ad‐
dressed below and the plaintiﬀs had an opportunity to contest the issue.”
O’Brien v. Caterpillar Inc., 900 F.3d 923, 928 (7th Cir. 2018). Hero sued the
state Election Board for violating his First and Fourteenth Amendments
rights. Both parties accept these amendments govern. We do not neces‐
sarily share this confidence but given the clear resolution of this dispute
and the possibility of waiver, we assume that Hero states a plausible claim
for relief.
No. 21‐2793                                                    13

write‐in voting under a more flexible standard. 504 U.S. at
432–33. The law imposed a low burden, and Hawaii had an
interest in avoiding unrestrained factionalism. Id. at 433–40.
   The resulting test requires courts to engage in a two‐part
inquiry:
   First, we determine whether the law imposes severe or
   reasonable and nondiscriminatory restrictions on can‐
   didates’ and voters’ constitutional rights so that we can
   ensure application of the appropriate level of scrutiny.
   Second, we must determine whether the state interest
   oﬀered in support of the law is suﬃciently weighty un‐
   der the appropriate level of scrutiny.
Navarro v. Neal, 716 F.3d 425, 430 (7th Cir. 2013) (internal cita‐
tion omitted). Severe restrictions on voter rights trigger strict
scrutiny, whereas courts generally defer to the state’s interest
for less restrictive ones, those that impose “reasonable, non‐
discriminatory restrictions.” Id. (quoting Burdick, 504 U.S. at
434).
    The Election Board did not violate Hero’s First and Four‐
teenth Amendment rights. The decision to strike Hero’s name
from the ballot imposed only a minor restriction on his ballot
access. Indiana law provides alternative means to access the
general‐election ballot. Although Hero cannot run in the Re‐
publican primary—undoubtedly his first choice—he can ei‐
ther run as an independent by obtaining two percent of the
total vote cast in the last election or as a write‐in candidate.
Ind. Code §§ 3‐8‐2‐2.5(a), 3‐8‐6‐3(a). As an independent, he
can tout his Republican virtues, tell voters he supports Repub‐
licans, put up yard signs to that eﬀect, and run on a platform
14                                                    No. 21‐2793

identical to any political party. The only limitation is that he
cannot appear on the Republican Party’s primary ballot.
    The restriction here is also reasonable and nondiscrimina‐
tory. The state has an interest in protecting a party’s right to
determine its own membership and limit its candidates to
those party members. Cf. Ray v. Blair, 343 U.S. 214 (1952)
(party loyalty oath); Kucinich v. Tex. Democratic Party, 563 F.3d
161 (5th Cir. 2009) (party loyalty oath); Da La Fuente v. Cortes,
751 F. App’x 269 (3d Cir. 2018) (sore‐loser law); S.C. Green
Party v. S.C. State Election Comm’n, 612 F.3d 752 (4th Cir. 2010)
(sore‐loser law). Implicit in the First Amendment is the free‐
dom “to associate with others in pursuit of a wide variety of
political, social, economic, educational, religious, and cultural
ends.” Boy Scouts of Am. v. Dale, 530 U.S. 640, 647 (2000) (quot‐
ing Roberts v. U.S. Jaycees, 468 U.S. 609, 622 (1984)). “The
forced inclusion of an unwanted person in a group infringes
the group’s freedom of expressive association if the presence
of that person aﬀects in a significant way the group’s ability
to advocate public or private viewpoints.” Id. at 648. Political
parties enjoy these associational rights like any other organi‐
zation. And “[i]n no area is the political association’s right to
exclude more important than in the process of selecting its
nominee.” Cal. Democratic Party v. Jones, 530 U.S. 567, 575
(2000); see also Maslow v. Bd. of Election in N.Y.C., 658 F.3d 291,
296 (2d Cir. 2011) (“The Supreme Court has emphasized—
with increasing firmness—that the First Amendment guaran‐
tees a political party great leeway in governing its own af‐
fairs.”).
   Hero seeks to use the First Amendment as a sword, de‐
manding “a certain degree of influence in[] the party.” N.Y.
State Bd. of Elections v. Lopez Torres, 552 U.S. 196, 203 (2008).
No. 21‐2793                                                                15

But his bold assertion finds little support in precedent. Includ‐
ing people unaﬃliated with the party—or those with whom
the party does not wish to aﬃliate—“may seriously distort
[the party’s] collective decisions—thus impairing the party’s
essential functions.” Democratic Party of U.S. v. Wisc. ex rel. La
Follette, 450 U.S. 107, 122 (1981). “[P]olitical parties may ac‐
cordingly protect themselves ‘from intrusion by those with
adverse political principles,” id. (quoting Ray, 343 U.S. at 221–
22), so too can a state protect the First Amendment rights of a
political party, as the Election Board did here by allowing the
Republican Party to determine its own membership and re‐
strict its standard bearers to members in good standing.
    Our conclusion aligns with two Eleventh Circuit opinions
regarding a party’s eﬀort to exclude a candidate, David Duke,
from its primary ballot. Duke v. Massey, 87 F.3d 1226 (11th Cir.
1996); Duke v. Cleland, 954 F.2d 1526 (11th Cir. 1992).4 The
cases involve essentially identical facts. Georgia law estab‐
lished a committee to select the candidates for the presidential
primary ballot. Cleland, 954 F.2d at 1527. Duke met the criteria,
yet the Republican committee members successfully removed
his name from the ballot. As a result, Duke and two



4 See also De La Fuente v. Simon, 940 N.W.2d 477, 496 (Minn. 2020) (“[T]he
statute poses no bar to De La Fuente’s right to be a presidential candidate
on the general election ballot, as a party’s nominee or a write‐in candidate.
… In contrast to this de minimis burden, the associational rights of politi‐
cal parties to choose a candidate are well‐established.”); Langone v. Sec’y of
Com., 446 N.E.2d 43, 50 (Mass. 1983) (“To the extent, however, that the
plaintiﬀs wish to associate and express their ideas as Democrats, those
ideas may be represented by the several candidates who obtained the req‐
uisite convention support. Every voter cannot be assured that a candidate
to his liking will be on the ballot.”).
16                                                  No. 21‐2793

supporters sued the Secretary of State and Committee (not the
Georgia Republican Party). Id. at 1527–28. Twice, the Eleventh
Circuit sided with the state. In the first case, the court agreed
that the committee’s action infringed upon Duke and his sup‐
porters’ right to associate and vote. Id. at 1533. But Georgia
“has an interest in maintaining the autonomy of political par‐
ties,” which means the Republican Party “enjoys a constitu‐
tionally protected right of freedom of association.” Id. at 1531–
32. Applying the “reasonable restriction” standard, the deci‐
sion to exclude Duke easily passed muster. Four years later,
the Eleventh Circuit again denied Duke his requested relief,
this time under strict scrutiny because the “state has a com‐
pelling interest in protecting political parties’ right to define
their membership.” Massey, 87 F.3d at 1234. Both times, the
interests of the party prevailed over that of a single candidate
attempting to dictate an organization’s speech. While Hero is
by no means advocating similar beliefs as Duke, he also can‐
not define the Republican Party’s message.
                        III. Conclusion
   For these reasons, we aﬃrm the judgment of the district
court.